 

 



Adamis 8-K

 



Exhibit 10.3

 



SUBSIDIARY GUARANTEE

 

SUBSIDIARY GUARANTEE, dated as of April 2, 2012 (this “Guarantee”), made by
Adamis Corporation, a Delaware corporation, Adamis Laboratories, Inc., a
Delaware corporation, and Adamis Viral Therapies, Inc., a Delaware corporation
(collectively and together with any other entity that may become a party hereto
as provided herein, the “Guarantor”, and together with the Company (as defined
below), the “Debtors”), in favor of the purchaser (including such purchaser’s
successors, transferees and assigns, the “Purchaser”) signatory to the Purchase
Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Securities Purchase Agreement (“Purchase
Agreement”) dated on or about the date hereof by and between Adamis
Pharmaceuticals Corporation, a Delaware corporation (the “Company”), and the
Purchaser, the Company has agreed to sell and issue to the Purchaser, and the
Purchaser has agreed to purchase from the Company the Company’s 10% Senior
Convertible Note (the “Note”), subject to the terms and conditions set forth
therein;

 

WHEREAS, Guarantor is a direct or indirect Subsidiary of the Company, and as a
condition to the Closing of the transactions contemplated by the Purchase
Agreement, and in order to induce the Purchaser to enter into and consummate the
transactions contemplated by the Purchase Agreement (including without
limitation purchasing the Note and making the loans evidenced thereby), the
Company has agreed that the Guarantor would guaranty the Company’s obligations
under the Note, Purchase Agreement and other Transaction Documents in accordance
with the terms set forth in this Guaranty, the Note, the Purchase Agreement and
other Transaction Documents; and


WHEREAS, Guarantor will directly benefit from the extension of credit to the
Company represented by the issuance of the Note;

 

NOW, THEREFORE, in consideration of the premises and to induce the Purchaser to
enter into the applicable Purchase Agreement and to carry out the transactions
contemplated thereby, Guarantor hereby agrees with the Purchaser as follows:

 

1.                  Definitions. Unless otherwise defined herein, initially
capitalized terms defined in the Purchase Agreement and used herein shall have
the meanings given to them in the Purchase Agreement. The words “hereof,”
“herein,” “hereto” and “hereunder” and words of similar import when used in this
Guarantee shall refer to this Guarantee as a whole and not to any particular
provision of this Guarantee, and Section and Schedule references are to this
Guarantee unless otherwise specified. The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.
The following terms shall have the following meanings:

 

“Guarantee” means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.



1

 


“Obligations” means, in addition to all other costs and expenses of collection
incurred by Purchaser in enforcing any of such Obligations and/or this
Guarantee, all of the liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or several) due or to become due, or that are now or may
be hereafter contracted or acquired, or owing, of any Debtor to the Purchaser
pursuant to the Transaction Documents, including without limitation all
obligations under the Purchase Agreement, the Note, this Guarantee and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Purchaser as a preference, fraudulent
transfer or otherwise, as such obligations may be amended, supplemented,
converted, extended or modified from time to time. Without limiting the
generality of the foregoing, the term “Obligations” shall include without
limitation: (i) principal of, and interest on, the Note and the loans extended
pursuant thereto; (ii) any and all other fees, indemnities, costs, obligations
and liabilities of the Debtors from time to time under or in connection with the
Purchase Agreement, the Note, this Guarantee and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
any Debtor.

 

2.                  Guarantee.

 

(a)                Guarantee.

 

(i)                 The Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably, guarantees to the Purchaser and its respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Company when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations. The Guarantor’s liability under
this Guarantee shall be unlimited, open and continuous for so long as this
Guarantee remains in force.

 

(ii)               Anything herein or in any other Transaction Document to the
contrary notwithstanding, the maximum liability of Guarantor hereunder and under
the other Transaction Documents shall in no event exceed the amount which can be
guaranteed by the Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution set forth in Section 2(b)).

 

(iii)             Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of the Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Purchaser hereunder.



2

 

 

(iv)             The guarantee contained in this Section 2 shall remain in full
force and effect until all the Obligations and the obligations of Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full.

 

(v)               No payment made by the Company, the Guarantor, any other
guarantor or any other Person or received or collected by the Purchaser from the
Company, the Guarantor, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by the Guarantor in respect of the Obligations or any payment
received or collected from the Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of the Guarantor
hereunder until the Obligations are paid in full.

 

(vi)             Notwithstanding anything to the contrary in this Guarantee,
with respect to any defaulted non-monetary Obligations the specific performance
of which by the Guarantor is not reasonably possible (e.g. the issuance of the
Company's Common Stock), the Guarantor shall only be liable for making the
Purchaser whole on a monetary basis for the Company's failure to perform such
Obligations in accordance with the Transaction Documents.

 

(b)               Right of Contribution. Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, the Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Guarantor's right of contribution shall
be subject to the terms and conditions of Section 2(c). The provisions of this
Section 2(b) shall in no respect limit the obligations and liabilities of the
Guarantor to the Purchaser, and Guarantor shall remain liable to the Purchaser
for the full amount guaranteed by the Guarantor hereunder.

 

(c)                No Subrogation. Notwithstanding any payment made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
the Purchaser, no Guarantor shall be entitled to be subrogated to any of the
rights of the Purchaser against the Company or any other Guarantor or any
collateral security or guarantee or right of offset held by the Purchaser for
the payment of the Obligations, nor shall the Guarantor seek or be entitled to
seek any contribution or reimbursement from the Company or any other Guarantor
in respect of payments made by the Guarantor hereunder, until all amounts owing
to the Purchaser by the Company on account of the Obligations are paid in full.
If any amount shall be paid to the Guarantor on account of such subrogation
rights at any time when all of the Obligations have not been paid in full, such
amount shall be held by the Guarantor in trust for the Purchaser, segregated
from other funds of the Guarantor, and shall, promptly following receipt by the
Guarantor, be turned over to the Purchaser in the exact form received by the
Guarantor (duly indorsed by the Guarantor to the Purchaser, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Purchaser may determine.



3

 

 

(d)               Amendments, Etc. With Respect to the Obligations. Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the
Purchaser may be rescinded by the Purchaser and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Purchaser, and the Purchase Agreement, the Note
and the other Transaction Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Purchaser may deem advisable from time
to time, and any collateral security, guarantee or right of offset at any time
held by the Purchaser for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. The Purchaser shall have no obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 

(e)                Guarantee Absolute and Unconditional. Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Purchaser upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Company and the Guarantor, on the one hand, and the
Purchaser, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the guarantee contained in this Section
2. Guarantor waives, to the fullest extent permitted by law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or the Guarantor with respect to the Obligations. Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Purchase Agreement,
the Note or any other Transaction Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Purchaser, (b) any defense,
set-off or counterclaim (other than a defense of payment and performance in full
of the Obligations) which may at any time be available to or be asserted by the
Company or any other Person against the Purchaser, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Company or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Company for the Obligations, or of the Guarantor under
the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Guarantor, the Purchaser may, but shall be under
no obligation to, make a similar demand on or otherwise pursue such rights and
remedies as they may have against the Company, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Purchaser to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Company, any other Guarantor or any other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Company, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
the Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Purchaser against the Guarantor. For the purposes hereof,
“demand” shall include without limitation the commencement and continuance of
any legal proceedings.



4

 

 

(f)                Reinstatement. The guarantee contained in this Section 2
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Obligations is rescinded or
must otherwise be restored or returned by the Purchaser upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or the
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Company or the
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

(g)               Payments. Guarantor hereby guarantees that payments hereunder
will be paid to the Purchaser without set-off or counterclaim in U.S. dollars at
the address set forth or referred to in the Purchase Agreement.

 

3.                  Representations and Warranties. Except as qualified by a
writing delivered by the Company to the Purchaser on or prior to the execution
of this Agreement, Guarantor hereby makes the following representations and
warranties to the Purchaser as of the date hereof:

 

(a)                Organization and Qualification. The Guarantor is a
corporation, duly incorporated, validly existing and in good standing under the
laws of the applicable jurisdiction set forth on Schedule 1, with the requisite
corporate power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Guarantor has no subsidiaries
other than those identified as such on the Disclosure Schedules to the Purchase
Agreement. The Guarantor is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, (x) adversely
affect the legality, validity or enforceability of any of this Guaranty in any
material respect, (y) have a material adverse effect on the results of
operations, assets, prospects, or financial condition of the Guarantor, or (z)
adversely impair in any material respect the Guarantor's ability to perform
fully on a timely basis its obligations under this Guaranty (a “Material Adverse
Effect”).

 

(b)               Authorization; Enforcement. The Guarantor has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Guaranty, and otherwise to carry out its obligations
hereunder. The execution and delivery of this Guaranty by the Guarantor and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of the Guarantor. This
Guaranty has been duly executed and delivered by the Guarantor and constitutes
the legal, valid and binding obligation of the Guarantor enforceable against the
Guarantor in accordance with its terms.

 

5

 



(c)                No Conflicts. The execution, delivery and performance of this
Guaranty by the Guarantor and the consummation by the Guarantor of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of its Certificate of Incorporation or By-laws or (ii)
conflict with, constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Guarantor is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Guarantor
is subject (including federal and state securities laws and regulations), or by
which any material property or asset of the Guarantor is bound or affected,
except in the case of each of clauses (ii) and (iii) such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect. The business of the Guarantor is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.

 

(d)               Consents and Approvals. The Guarantor is not required to
obtain any consent, waiver, authorization or order of, or make any filing or
registration with, any court or other federal, state, local, foreign or other
governmental authority or other person in connection with the execution,
delivery and performance by the Guarantor of this Guaranty.

 

(e)                Purchase Agreement. The representations and warranties of the
Company set forth in the Purchase Agreement as they relate to the Guarantor,
each of which is hereby incorporated herein by reference, are true and correct
as of each time such representations are deemed to be made pursuant to the
Purchase Agreement, and the Purchaser shall be entitled to rely on each of them
as if they were fully set forth herein, provided that each reference in each
such representation and warranty to the Company's knowledge shall, for the
purposes of this Section 3, be deemed to be a reference to the Guarantor's
knowledge.

 

(f)                Company’s Request. This Guarantee is executed at the
Company’s request and not at the request of the Purchaser.

 

(g)               Obtaining Company Information. The Guarantor has established
adequate means of obtaining from the Company on a continuing basis information
regarding the Company’s financial condition.

 

(h)               Solvency. Except as set forth on Schedule 3.4(v) of the
Disclosure Schedule, as of the date hereof and after giving effect to the
transactions contemplated hereby (a) the property of the Guarantor, at a fair
valuation, will exceed its debt; (b) the capital of the Guarantor will not be
unreasonably small to conduct its business; (c) the Guarantor will not have
incurred debts, or have intended to incur debts, beyond its ability to pay such
debts as they mature; and (d) the present fair salable value of the assets of
the Guarantor will be greater than the amount that will be required to pay its
probable liabilities (including debts) as they become absolute and matured. For
purposes of this subsection (i), “debt” means any liability on a claim, and
“claim” means (i) the right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
undisputed, legal, equitable, secured or unsecured, or (ii) the right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, undisputed, secured or
unsecured.

 

6

 



4.                  Covenants.

 

(a)          Actions. Guarantor covenants and agrees with the Purchaser that,
from and after the date of this Guarantee until the Obligations shall have been
paid in full, the Guarantor shall take, and/or shall refrain from taking, as the
case may be, each commercially reasonable action that is necessary to be taken
or not taken, as the case may be, so that no Event of Default is caused by the
failure to take such action or to refrain from taking such action by the
Guarantor.

 

(b)         Insurance. So long as the Note remains outstanding, the Guarantor
shall have in full force and effect (a) insurance reasonably believed by the
Guarantor to be adequate on all assets and activities, covering property damage
and loss of income by fire or other casualty, and (b) insurance reasonably
believed to be adequate protection against all liabilities, claims and risks
against which it is customary for companies similarly situated as the Guarantor
to insure.

 

(c)          Compliance with Laws. So long as the Note remains outstanding,
Guarantor will use reasonable efforts to comply with all applicable laws, rules,
regulations, orders and decrees of all governmental authorities, except to the
extent non-compliance (in one instance or in the aggregate) would not have a
Material Adverse Effect.

 

(d)         Corporate Existence; Merger and Consolidation. So long as the Note
remains outstanding, the Guarantor shall maintain their corporate existence. The
Guarantor shall not consolidate with or merge with or into, or convey, transfer
or lease all or substantially all its assets to, any Person, except to the same
extent that the Company is so permitted, and in accordance with the same
provisions applicable to the Company, in the Purchase Agreement or the Note
(with the assumption of obligations applying to the assumption of the
obligations under this Guarantee).

 

(e)          Taxes. The Guarantor shall pay, and shall cause each of its
subsidiaries to pay, prior to delinquency, all material taxes, assessments, and
governmental levies except such as are contested in good faith and by
appropriate proceedings or where the failure to effect such payment is not
adverse in any material respect to the Guarantor or the Purchaser.

 

(f)          Stay, Extension and Usury Laws. The Guarantor covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, that may affect the covenants or the performance of this Guarantee;
and the Guarantor (to the extent that it may lawfully do so) hereby expressly
waives all benefit or advantage of any such law, and covenants that it shall
not, by resort to any such law, hinder, delay or impede the execution of any
right herein granted to the Purchaser, but shall suffer and permit the execution
of every such right as though no such law has been enacted.



7

 

 

(g)         Negative Covenants. So long as any of the Obligations are
outstanding, unless Purchaser shall otherwise consent in writing, Guarantor will
not directly or indirectly on or after the date of this Guarantee:

 

                                                                    
i.                        other than Permitted Indebtedness (as defined in the
Note), enter into, create, incur, assume or suffer to exist any indebtedness for
borrowed money of any kind, including but not limited to, a guarantee, on or
with respect to any of its property or assets now owned or hereafter acquired or
any interest therein or any income or profits therefrom;

 

                                                                   
ii.                        other than Permitted Liens (as defined in the Note),
enter into, create, incur, assume or suffer to exist any liens of any kind, on
or with respect to any of its property or assets now owned or hereafter acquired
or any interest therein or any income or profits therefrom;

 

                                                                 
iii.                        amend its certificate of incorporation, bylaws or
other charter documents so as to adversely affect any rights of the Purchaser
hereunder;

 

                                                               
iv.                        repay, repurchase or offer to repay, repurchase or
otherwise acquire more than a de minimis number of shares of its securities or
debt obligations other than the repurchase of shares at a nominal price from
current or former officers, directors or key employees of the Company pursuant
to the terms of written agreements existing on the Original Issue Date of the
Note;

 

                                                                  
v.                        repay, repurchase or offer to repay, repurchase or
otherwise acquire any Indebtedness, other than regularly scheduled principal and
interest payments as such terms are in effect as of the Closing Date;

 

                                                               
vi.                        pay cash dividends or distributions on any equity
securities of the Guarantor;

 

                                                             
vii.                        enter into any transaction with any Affiliate of the
Guarantor which would be required to be disclosed in any public filing of the
Company with the Commission, unless such transaction is made on an arm’s-length
basis and expressly approved by a majority of the directors of the Company other
than the Affiliate who is a party to the transaction (even if less than a quorum
otherwise required for board approval); or

 

                                                              
viii.                        enter into any agreement with respect to any of the
foregoing;

 

provided, however, that the Guarantor shall not be prohibited from undertaking
any of the actions described above that the Company is permitted to undertake
pursuant to the terms of the Purchase Agreement, Note and any and all other
agreements or other documents entered into in connection with the financings
contemplated by the Purchase Agreement.



8

 

 

5.                  Miscellaneous.

 

(a)                Amendments in Writing. None of the terms or provisions of
this Guarantee may be waived, amended, supplemented or otherwise modified except
in writing by Purchaser.

 

(b)               Notices. All notices, requests and demands to or upon the
Purchaser or the Guarantor hereunder shall be effected in the manner provided
for in the Purchase Agreement, provided that any such notice, request or demand
to or upon the Guarantor shall be addressed to the Guarantor at its notice
address set forth on Schedule 1.

 

(c)                No Waiver by Course of Conduct; Cumulative Remedies. The
Purchaser shall not by any act (except by a written instrument pursuant to
Section 5(a)), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any default under the
Transaction Documents or Event of Default. No failure to exercise, nor any delay
in exercising, on the part of the Purchaser any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Purchaser of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Purchaser would
otherwise have on any future occasion. The rights and remedies provided herein
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

(d)               Enforcement Expenses; Indemnification.

 

(i)                 Guarantor agrees to pay, or reimburse the Purchaser for, all
costs and expenses incurred in collecting against the Guarantor for amounts owed
under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Guarantee and the other Transaction Documents to which the
Guarantor is a party, including without limitation the reasonable fees and
disbursements of counsel to the Purchaser.

 

(ii)               Guarantor agrees to pay, and to save the Purchaser harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable in connection with any of the transactions contemplated
by this Guarantee.

 

(iii)             Guarantor agrees to pay, and to save the Purchaser harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guarantee to the extent the Company would be required to
do so pursuant to the Purchase Agreement.

 

(iv)             The agreements in this Section shall survive repayment of the
Obligations and all other amounts payable under the Purchase Agreement, the Note
and the other Transaction Documents.

 

9

 



(e)                Successor and Assigns. This Guarantee shall be binding upon
the successors and assigns of Guarantor and shall inure to the benefit of the
Purchaser and their respective successors and assigns; provided that no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Guarantee without the prior written consent of the Purchaser.

 

(f)                Set-Off. Guarantor hereby irrevocably authorizes the
Purchaser at any time and from time to time while an Event of Default under any
of the Transaction Documents shall have occurred and be continuing, without
notice to the Guarantor or any other guarantor, any such notice being expressly
waived by Guarantor, to set-off and appropriate and apply any and all deposits,
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Purchaser to or for the credit or the account of the Guarantor, or
any part thereof in such amounts as the Purchaser may elect, against and on
account of the obligations and liabilities of the Guarantor to the Purchaser
hereunder and claims of every nature and description of the Purchaser against
the Guarantor, in any currency, whether arising hereunder, under the Purchase
Agreement, any other Transaction Document or otherwise, as the Purchaser may
elect, whether or not the Purchaser have made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Purchaser shall notify the Guarantor in writing promptly of any
such set-off and the application made by the Purchaser of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application so long as the Guarantor is not materially
adversely affected by the failure to promptly deliver such notice. The rights of
the Purchaser under this Section are in addition to other rights and remedies
(including without limitation other rights of set-off) which the Purchaser may
have.

 

(g)               Counterparts. This Guarantee may be executed by one or more of
the parties to this Guarantee on any number of separate counterparts (including
by fax or PDF), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(h)               Severability. Any provision of this Guarantee which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(i)                 Section Headings. The Section headings used in this
Guarantee are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

(j)                 Integration. This Guarantee and the other Transaction
Documents represent the agreement of the Guarantor and the Purchaser with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Purchaser relative to subject
matter hereof and thereof not expressly set forth or referred to herein or in
the other Transaction Documents.

 

10

 



(k)               Governing Law. This guarantee shall be governed by, and
construed and interpreted in accordance with, the law of the state of New York
without regard to any principles of conflicts of laws.

 

(l)                 Submission to Jurisdictional; Waiver. Guarantor hereby
irrevocably and unconditionally:

 

(i)                 submits for itself and its property in any legal action or
proceeding relating to this Guarantee and the other Transaction Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the Courts of the
State of New York, located in New York County, New York, the courts of the
United States of America for the Southern District of New York, and appellate
courts from any thereof;

 

(ii)               consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(iii)             agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the
Guarantor at its address referred to in Schedule 1 below or at such other
address of which the Purchaser shall have been notified pursuant thereto;

 

(iv)             agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(v)               waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

(m)             Acknowledgements. Guarantor hereby acknowledges that:

 

(i)                 it has been advised by counsel in the negotiation, execution
and delivery of this Guarantee and the other Transaction Documents to which it
is a party;

 

(ii)               the Purchaser have no fiduciary relationship with or duty to
the Guarantor arising out of or in connection with this Guarantee or any of the
other Transaction Documents, and the relationship between the Guarantor, on the
one hand, and the Purchaser, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(iii)             no joint venture is created hereby or by the other Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
between the Guarantor and the Purchaser.

 

11

 



(n)               Release of Guarantor. Subject to Section 2, Guarantor will be
released from all liability hereunder concurrently with the repayment in full of
all amounts owed under the Purchase Agreement, the Note and the other
Transaction Documents.

 

(o)               Seniority. The Obligations of the Guarantor hereunder rank
senior in priority to any other Indebtedness (as defined in the Purchase
Agreement) of the Guarantor.

 

(p)               Waiver of Jury Trial. GUARANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, THE PURCHASER, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND
FOR ANY COUNTERCLAIM THEREIN.

 

 

*****************



12

 



13

 




IN WITNESS WHEREOF, the undersigned has caused this Guarantee
to be duly executed and delivered as of the date first above written.

   

 

ADAMIS CORPORATION

 

 

By: /s/ Dennis J. Carlo

Name: Dennis J. Carlo

Title: CEO

 

 

ADAMIS LABORATORIES, INC.

 

 

By: /s/ Dennis J. Carlo

Name: Dennis J. Carlo

Title: CEO

 

 

ADAMIS VIRAL THERAPIES, INC.

 

 

By: /s/ Dennis J. Carlo

Name: Dennis J. Carlo

Title: CEO



14

 

 



SCHEDULE 1

 

GUARANTOR

 

The following are the names, notice addresses, jurisdiction of organization and
percentage ownership of Guarantor by the Company.

 

 

NAME ADDRESS FOR NOTICE JURISDICTION OF INCORPORATION PERCENTAGE OWNED BY
COMPANY Adamis Corporation

11455 El Camino Real, Ste. 310

San Diego, CA 92130

Delaware 100% Adamis Laboratories, Inc.

11455 El Camino Real, Ste. 310

San Diego, CA 92130

Delaware

100%

(indirect—100% owned by Adamis Corporation)

Adamis Viral Therapies, Inc.

11455 El Camino Real, Ste. 310

San Diego, CA 92130

Delaware

100%

(indirect—100% owned by Adamis Corporation)

 



15

 

 

 

